              Case 20-12836-JTD         Doc 154     Filed 12/08/20     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            : Chapter 11
                                                   :
 CRED Inc., et al.,                                : Case No. 20-12836 (JTD)
                       Debtors.                    : (Jointly Administered)

               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of David L. Gay, Esq. to represent Ryan Skeers in this action.

Date: December 8, 2020                            /s/ Michael Busenkell
                                                 Michael Busenkell (DE 3933)
                                                 Gellert Scali Busenkell & Brown, LLC
                                                 1201 N. Orange Street, Suite 300
                                                 Wilmington, DE 19801
                                                 (T) 302-425-5812/(F)302-425-5814
                                                 mbusenkell@gsbblaw.com

         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of State of the Florida and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Date: December 8, 2020                           /s/ David L. Gay
                                                 David L. Gay, Esq.
                                                 CARLTON FIELDS, P.A.
                                                 2 MiamiCentral
                                                 700 NW 1st Avenue, Ste. 1200
                                                 Miami, FL 33136-4118
                                                 (T) 305-539-7265/(F) 305-530-0055
                                                 DGay@carltonfields.com

                       ORDER GRANTING MOTION
IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is GRANTED.
